Case 20-70700   Doc 2   Filed 08/31/20 Entered 08/31/20 13:30:31   Desc Main
                           Document    Page 1 of 6
Case 20-70700   Doc 2   Filed 08/31/20 Entered 08/31/20 13:30:31   Desc Main
                           Document    Page 2 of 6
Case 20-70700   Doc 2   Filed 08/31/20 Entered 08/31/20 13:30:31   Desc Main
                           Document    Page 3 of 6
Case 20-70700   Doc 2   Filed 08/31/20 Entered 08/31/20 13:30:31   Desc Main
                           Document    Page 4 of 6
Case 20-70700   Doc 2   Filed 08/31/20 Entered 08/31/20 13:30:31   Desc Main
                           Document    Page 5 of 6
Case 20-70700   Doc 2   Filed 08/31/20 Entered 08/31/20 13:30:31   Desc Main
                           Document    Page 6 of 6
